COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS


RICARDO J. DELGADO, JR.,


                            Appellant,

v.

MARIA IRMA DELGADO,

                            Appellee.
§
 
§
 
§
 
§
 
§
 
 § 


No. 08-07-00028-CV

Appeal from the

383rd District Court

of El Paso County, Texas

(TC#2005AG8073)


MEMORANDUM OPINION

	This appeal is before the Court on its own motion for determination as to whether it should
be dismissed for want of prosecution pursuant to Texas Rule of Appellate Procedure 38.8.  Finding
that Appellant has failed to file a brief despite an extension of time to do so, we will dismiss the
appeal.
	This Court possesses the authority to dismiss an appeal for want of prosecution when the
appellant fails to file a brief within the time proscribed  and gives no reasonable explanation for such
failure.  See Tex. R. App. P. 38.8(a)(1).  On January 24, 2007, Appellant filed a notice of appeal.  The
clerk's record was filed with this Court on March 14, 2007.  Appellant failed to make financial
arrangements with the court reporter for the timely production of the reporter's record.  Nevertheless,
the Court granted extensions for the filing of the reporter's record.  Despite this, Appellant failed to
file his brief by the deadline.  On August 16, 2007, the Clerk of the Court informed Appellant of
pending dismissal for want of prosecution.  On August 27, 2007, Appellant filed a motion for an
extension to file his brief, however, the motion did not comply with Texas Rule of Appellate
Procedure 10 and was denied.  On October 15, 2007, Appellant filed a second motion for an
extension stating that Appellant's counsel had suffered an injury that limited the amount of time he
was able work each day.  The Court granted Appellant's motion and set October 23, 2007 as the
deadline for Appellant's brief.  Appellant failed to file a brief.
	By letter dated November 2, 2007, the Clerk of the Court informed Appellant of the Court's
intent to dismiss for want of prosecution and advised Appellant that the appeal would be dismissed,
without further notice, unless he responded within ten days and provided a reason why the appeal
should be continued.  See Tex. R. App. P. 38.8.  Appellant has not responded to the Clerk's notice. 
We see no purpose that would be served by maintaining this appeal at this stage in the proceedings. 
Therefore, pursuant to Rule 38.8(a)(1), we dismiss the appeal for want of prosecution.

						KENNETH R. CARR, Justice

January 10, 2008

Before Chew, C.J., McClure, and Carr, JJ.